Citation Nr: 1602350	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  07-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as arthritis, and to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as arthritis, and to include as secondary to service-connected disability.

3.  Entitlement to service connection for a bilateral hand disability, to include as arthritis, and to include as secondary to service-connected disability.

4.  Entitlement to service connection for a bilateral foot disability, to include as arthritis, and to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An informal hearing was held before a Decision Review Officer at the Jackson, Mississippi RO in April 2008.  A transcript of the hearing is associated with the Veteran's claims file.  This case was previously before the Board in September 2010, when it remanded the Veteran's service connection claim for further development. 

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for arthritis of his low back, knees, hands, and feet.  He essentially contends that arthritis of his low back was caused by his service-connected transitional lumbosacral segment with sacroiliitis of undetermined etiology, and that the arthritis has since spread to his knees, hands, and feet.

The Board regrets the delay in the Veteran's case.  Nevertheless, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VA's duty to assist veterans in claims for disability compensation, it must provide a medical examination or obtain a medical opinion if necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or opinion is necessary when the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Based on a review of the evidence of record, the Veteran was never afforded a VA examination of his back, knees, hands, and feet to determine whether his claimed disabilities are etiologically related to his active military service, or whether they were caused or aggravated by his service-connected transitional lumbosacral segment with sacroiliitis of undetermined etiology.  The Board acknowledges that the Veteran was afforded VA back examinations in March 2006 and September 2008; however, these examinations were for ascertaining the severity of the Veteran's service connected back disability and did not address the etiology his claims of arthritis secondary to his service connected low back disability.  Therefore, a remand is necessary to obtain a medical opinion regarding the etiology of the Veteran's claimed low back, knee, hand, and foot disabilities on a direct and secondary basis.  

The most recent medical evidence of records consists of treatment records from the Jackson, MS, VA Medical Center prior to January 13, 2014 and records from the Social Security Administration received in April 2014.  While on remand, updated treatment records, if any, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers since January 2014.  If any outstanding pertinent medical treatment is identified, follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of the Veteran's claimed low back, knee, hand, and foot disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed low back disability.

(b)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral knee disability.  The examiner should specifically address the October 2004 VA orthopedic treatment record noting a diagnosis of early osteoarthritis of the right knee, the January 2005 VA nurse practitioner evaluation noting an impression of internal derangement of the knee, and the history of diagnoses of chronic pain secondary to degenerative joint disease.

(c)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral hand disability.  The examiner should specifically address the March 2008 VA physical medicine rehabilitation record noting an impression of tendonitis, the January 2014 VA primary care record noting a question of carpal tunnel syndrome versus osteoarthritis, and the history of diagnoses of chronic pain secondary to degenerative joint disease.

(d)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral foot disability.  The examiner should specifically address the February 2012 VA radiology report noting an impression of abnormal positioning of the left second toe, the December 2012 VA prosthetics consultation report noting possible metatarsalgia, and the history of diagnoses of chronic pain secondary to degenerative joint disease.

(e)  For each low back, knee, hand, and foot diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is (1) etiologically related to the Veteran's active military service, or (2) caused or aggravated by his service-connected transitional lumbosacral segment with sacroiliitis of undetermined etiology.

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the service-connected transitional lumbosacral segment with sacroiliitis of undetermined etiology is found to aggravate a non-service connected low back, knee, hand, or foot disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the Veteran's service-connected transitional lumbosacral segment with sacroiliitis of undetermined etiology disability from those associated with any other non-service connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After the development has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

